Opinion filed January 20, 2022




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-20-00028-CV
                                     __________

                  TIM FOOTE AND KEITH CYPERT, Appellants
                                          V.
     TEXCEL EXPLORATION, INC. AND TOMMY DECKER,
                      Appellees


                     On Appeal from the 50th District Court
                             Knox County, Texas
                          Trial Court Cause No. 9943


                                    OPINION
      This is an appeal from a take-nothing jury verdict involving a claim for injury
to cattle that were injured when they entered the area where oil and gas operations
were occurring.
      Appellants, Tim Foote and Keith Cypert, brought suit for damages to cattle
killed and injured on and in the area surrounding the area of operations for an oil and
gas lease known as the Elizabeth Hertel Lease (the Hertel Lease) in Knox County.
Appellants alleged that Texcel Exploration, Inc. and its agent, Tommy Decker
(Decker), negligently failed to construct and maintain an adequate fence around the
wellsite and tank battery at the Hertel Lease, which created a dangerous condition
on the property that proximately caused the death and injury of the cattle. The parties
argued the case below on the theories of premises liability and negligent
undertaking. The jury found that the cattle were not licensees at the time of their
injury. Based on this finding by the jury, the trial court entered a take-nothing
judgment.
      Appellants raise six issues for our review, contending that there were multiple
errors in the trial court’s charge, that the jury’s verdict was against the great weight
and preponderance of the evidence, that the trial court erred in failing to render a
partial judgment in their favor based on an in-court stipulation, and that the trial
court erred in denying their motion for new trial based on an allegation of juror
misconduct. We affirm.
                                  Background Facts
      James Styles and his wife own a parcel of land in Knox County. The Hertel
Lease is located on their property. In April of 2017, the Styleses had leased the land
to Macky Yates, conveying to him the right to possess the whole parcel in exchange
for cash. Styles testified that Yates grew wheat on the property and that Yates had
the right to lease the property to others for grazing. Styles also testified that Texcel
was the operator of the Hertel Lease. The mineral lease did not require Texcel to
fence off its portion of the property or its equipment.
      Foote, an experienced farmer and rancher, made arrangements to graze his
cattle in Knox County, paying Cypert by the head to take care of them. Cypert made
arrangements with Yates for 650 head of Foote’s cattle to be placed on the Styleses’
property in Knox County. While making the arrangements, Foote traveled to Knox
County, met with Cypert, and went to look at Cypert’s operation and facilities.
                                           2
However, Foote testified that he never went to the Yates pasture before sending his
cattle.
          Decker is the pumper for Texcel on the Hertel Lease. As the pumper, Decker
checked on the Hertel Lease every day around 8:00 a.m. Yates notified Decker
before the cattle were turned out, and Decker notified David Stapp, Texcel’s owner.
Stapp instructed Decker to call Texcel’s electrician, Rick Decker, 1 to make sure the
electric fence around the wellsite and tank battery of the Hertel Lease was working.
Decker testified that he had to call Stapp because he did not have the authority to
make expenditures on the Hertel Lease.
          The fence at issue was a single-wire electric fence. The fence was constructed
with metal T-posts holding a single electric wire strung on prongs on an insulator.
As long as the wire is on the insulator, the fence is on or “hot.” If the wire falls to
the ground or otherwise hits brush or other material, it can ground out and is no
longer hot. Rick Decker, Veterinarian James Gober, and Cypert all testified that a
single-wire electric fence is frequently used and can be effective for turning or
restraining cattle.
          Foote pastured more than 650 head of cattle on the pasture around March 22,
2017. Decker testified that as soon as the cattle were turned out, they began to knock
down the fence and get inside the operations area of the Hertel Lease by the tank
battery. He testified that he called Stapp, who told Decker to have the fence repaired.
Decker further testified that Rick Decker checked to see that the fence was still hot
but that the cattle continued to get inside the fenced area. Decker testified that he
would “shoo” the cattle out, replace the wire on the insulator, and make sure the wire
was hot. Decker testified that he told Cypert’s employee that the cattle were tearing
the fence down every day. Cypert testified that he never saw cows in the area around


          1
           The parties indicate that Rick Decker and Appellee Tommy Decker are not related.
                                                      3
the tank battery and that Decker never told him that the cattle were tearing down the
fence. However, Cypert also testified that the cattle had knocked down the fence on
a couple of occasions and that he had set it back up and made adjustments.
      The cattle were injured on April 4, 2017. That morning, Decker arrived
around 8:00 a.m. to check the well and equipment. He testified that when he left the
well, the fence was up and was hot. That afternoon, Cypert arrived to check on the
cattle and discovered oil and saltwater on the cows, in the tank battery area, and in
the pasture. Sometime during the day, the cattle pushed through the fence and broke
a PVC pipe on a tank holding saltwater and oil, which caused a spill. Cypert called
Decker between 2:00 and 3:00 p.m. to alert him of the oil spill. Cypert estimated
that around 300 of the cows were inside, or had been inside, the area that was
originally fenced.
      After the accident, Stapp remediated the spill and notified the Railroad
Commission that he planned to have a new fence constructed around the tank battery.
Cypert and Foote relocated the sick cattle, but the healthy cattle remained on the
Yates pasture. Before Stapp could have someone put up a new fence, Cypert had
new T-posts and barbed wire installed. Cypert paid for the new fencing, and Texcel
refused to reimburse Cypert. Stapp testified that because Cypert installed a new
fence, he “didn’t feel like [he] needed to” pay for or install a new fence himself.
      Foote testified that 132 head of cattle died as a result of ingesting oil. His
damages included veterinary bills, special feed, shipping cost to relocate cattle from
the Yates pasture, and lost profits from the surviving cattle being sold under the
expected weight. Cypert alleged damages in the amount of $2,178 for a new five-
wire barbed-wire fence.
      After the jury found that the cattle were not licensees, the trial court entered a
take-nothing judgment in favor of Texcel and Decker. Appellants filed a motion for
new trial wherein they alleged juror misconduct on the basis that Juror Wilde
                                           4
purposely withheld information during voir dire about a “physical altercation”
between her husband and Cypert. Specifically, Appellants alleged that Juror Wilde
did not disclose this information when asked if “she knew Plaintiff Cypert or knew
of him.” Appellants’ motion for new trial was overruled by operation of law. This
appeal followed.
                                      Analysis
      Premises Liability – Allegation of Jury Charge Error
      We note at the outset that the law applicable to a case of this type has been
well established in Texas jurisprudence. As summarized by the El Paso Court of
Appeals in Santana Oil Co. v. Henderson:
            [T]he owner/lessee of the surface estate in order to recover
      against the mineral lessee or operator for injury to his cattle must plead,
      prove and obtain a jury finding on one of the following:

            • That the lessee/operator intentionally, wilfully or wantonly
      injured the cattle; or

             • That the lessee/operator used more land than was reasonably
      necessary for carrying out the purposes of his lease and that as a result
      of some negligent act or omission on his part, he proximately caused an
      injury to the surface owner/lessee’s cattle.

855 S.W.2d 888, 889–90 (Tex. App.—El Paso 1993, no writ). Appellants neither
sought nor obtained jury findings on either of the two viable theories of liability
recognized in Texas. To the contrary, Appellants seek to expand the law by asserting
that the law applicable to protect persons from a premises defect should be extended
to their cattle. As set forth herein, Appellants’ request to expand the law is
unwarranted.
      In Appellants’ first issue, they contend that the trial court erred by submitting
Question 1 to the jury because it is a question of law. The question provided as
follows:
                                          5
        On the occasion in question, were [Foote’s] cattle licensees on that part
        of Texcel Exploration, Inc.’s premises under consideration?

                A “licensee” is on the premises of another with the express
                or implied permission of the possessor but without an
                express or implied invitation.

        Answer “Yes” or “No.”

                ANSWER:           No

The remaining questions in the trial court’s charge were conditionally submitted
based upon an affirmative finding to Question 1. Thus, the jury only answered
Question 1.
        Appellants objected to the submission of Question 1 on the basis that the facts
were undisputed and that they proved that the cattle had the status as invitees as a
matter of law “since the cattle were present for the mutual benefit of the lessee,
Mackey Yates, and of the landowner, James Styles.” Appellants are making the
same contention on appeal. They are asserting that because Foote was in business
with the farmer-lessee and the landowner, his status 2 is extended to his cattle for the
entire premises, including the area where Texcel was conducting oil and gas
operations. Appellants further contend that there was undisputed evidence at trial
that the oil and saltwater spilled outside of Texcel’s fenced area and onto the Yates
wheat pasture.
            Appellants base their first issue on the contention that the evidence
established as a matter of law that the cattle had the status of invitees as a matter of
law. However, as a matter of law, the evidence established the opposite—that the



        2
         Appellants essentially contend that Foote would have had the status of an invitee on the area of
Texcel’s oil and gas operations. Because of our disposition of this case, we express no opinion concerning
Foote’s status with respect to the area of Texcel’s oil and gas operations.
                                                       6
cattle did not have the status of invitees on the area where oil and gas operations
were occurring.
      “We review a trial court’s decision to submit or refuse a particular instruction
under an abuse of discretion standard of review.” Thota v. Young, 366 S.W.3d 678,
687 (Tex. 2012) (quoting In re V.L.K., 24 S.W.3d 338, 341 (Tex. 2000)); Crystal
River Oil & Gas, LLC v. Patton, 510 S.W.3d 226, 229 (Tex. App.—Eastland 2016,
no pet.). An appellate court will not reverse a judgment for a charge error unless
that error was harmful because it probably caused the rendition of an improper
judgment or probably prevented the petitioner from properly presenting the case to
the appellate courts. Thota, 366 S.W.3d at 687; Crystal River Oil & Gas, LLC, 510
S.W.3d at 229; see TEX. R. APP. P. 44.1(a).
      “A trial court abuses its discretion if it acts in an arbitrary or unreasonable
manner without reference to any guiding rules or principles.”               Walker v.
Gutierrez, 111 S.W.3d 56, 62 (Tex. 2003). A trial court also commits error if it
submits a question of law to the jury. Knutson v. Ripson, 354 S.W.2d 575, 576 (Tex.
1962). However, absent a showing of harm that probably caused an improper
judgment, such an error is generally harmless. TEX. R. APP. P. 44.1(a)(1); Indian
Beach Prop. Owners’ Ass’n v. Linden, 222 S.W.3d 682, 704–705 (Tex. App.—
Houston [1st Dist.] 2007, no pet.). For example, the erroneous submission of a
question of law to the jury is harmless if the jury answered the question as the trial
court should have answered it—because the error did not result in an improper
judgment. Linden, 222 S.W.3d at 705. Such errors may be deemed immaterial.
Spencer v. Eagle Star Ins. Co. of Am., 876 S.W.2d 154, 157 (Tex. 1994). To
determine whether an alleged error is harmful, we consider the pleadings, the
evidence presented at trial, and the charge in its entirety. Crystal River Oil & Gas,
LLC, 510 S.W.3d at 229 (citing Island Recreational Dev. Corp. v. Republic of Tex.
Sav. Ass’n, 710 S.W.2d 551, 555 (Tex. 1986)).
                                          7
      This case was pleaded and argued below on a premises liability theory. In a
premises liability action, the duty that an owner or occupier of land owes to a person
injured on the property depends on the injured person’s status. Catholic Diocese of
El Paso v. Porter, 622 S.W.3d 824, 829 (Tex. 2021). There are three possible
statuses for a plaintiff in a premises liability action: invitee, licensee, or trespasser.
Id.; State v. Shumake, 199 S.W.3d 279, 285 (Tex. 2006).
      Appellants contend that the injured cattle were invitees as a matter of law.
However, they do not cite, and our review did not find, any case that categorizes
livestock or chattel as persons in the context of a premises liability action. The Texas
Supreme Court has determined that, in the absence of a lease provision to the
contrary, the only duty owed by the operator of an oil and gas lease to the owner or
lessee of the surface that is pasturing cattle is not to injure the cattle intentionally,
wilfully, or wantonly. Warren Petroleum Corp. v. Martin, 271 S.W.2d 410, 413
(Tex. 1954); Santana Oil Co., 855 S.W.2d at 889–90 (citing Warren Petroleum
Corp., 271 S.W.2d at 413). Thus, the governing rule “likens wandering cattle and
other domestic animals to trespassers upon the legitimate area of operations of the
oil driller or producer.” See Gen. Crude Oil Co. v. Aiken, 344 S.W.2d 668, 671
(Tex. 1961) (discussing Warren Petroleum Corp. v. Martin). A trespasser is “one
who enter[s] upon property of another without any legal right or invitation, express
or implied.” Shumake, 199 S.W.3d at 285. The duty owed to a trespasser is to refrain
from injuring him through willful, wanton, or grossly negligent conduct. Id.
      Because cattle are trespassers under the general rule, negligence of an oil and
gas operator is only actionable if a plaintiff can show the alleged negligent act was
intentional, willful, or wanton. Gen. Crude Oil Co., 344 S.W.2d at 671; Warren
Petroleum Corp., 271 S.W.2d at 413 (“The only duty owed [by the oil company to
the cattle owner] was not to intentionally, wilfully or wantonly injure his cattle.”).
Appellants seek to escape the effect of the general rule by asserting that the cattle
                                            8
were invitees or that Texcel’s act of erecting a fence altered the general rule to
increase the duty owed to the cattle.
      Appellants’ argument fails because the law is well established that the oil and
gas operator is the owner and occupier of a separate estate on the premises—the
dominant estate—and that, as such, the only duty owed with respect to cattle is to
not intentionally, wilfully, or wantonly injure them when they are injured on the area
of the oil and gas operations. See Warren Petroleum Corp., 271 S.W.2d at 413;
Santana Oil Co., 855 S.W.2d at 889–90.
      In the alternative, Appellants have argued, for the first time on appeal, that the
oil escaped the area of Texcel’s lease and that the cattle “were poisoned in an area
of the premises where they were indisputably invitees.” This argument is unavailing.
Our courts have consistently held that an operator has no duty to fence, or otherwise
protect or prevent livestock from entering, the premises of the mineral lease.
Brown v. Lundell, 344 S.W.2d 863, 865–66 (Tex. 1961) (discussing the holding in
Warren Petroleum Corp. v. Martin). In this instance, the escape of hydrocarbons
outside of the area of oil and gas operations was caused by the cattle invading the
operations area and causing a leak.
      An oil and gas operator possesses the right to use “both surface and
subsurface, as is reasonably necessary” for the oil and gas lease. Id. at 865. The
owner of the surface may have a cause of action when the operator, through
negligence, has allowed a dangerous substance to invade the surface owner’s land—
exceeding his allotted “reasonable use.” Gen. Crude Oil Co., 344 S.W.2d at 669;
Brown, 344 S.W.2d 866–67. A case of this type is characterized as an injury-to-land
case, which is distinct from an injury-to-livestock case. Santana Oil Co., 855
S.W.2d at 889 (citing Gen. Crude Oil Co., 344 S.W.2d at 670–71).
      Appellants rely on General Crude Oil Co. for the proposition that a plaintiff
must show that the “deleterious substance deposited upon the ground lay outside the
                                           9
legitimate area of operations before he [can] recover injuries to his animals.” 344
S.W.2d at 668. Appellants contend that the evidence at trial showed that the oil and
saltwater escaped the fenced area into the field; however, they do not address the
fact that the cattle caused the hydrocarbon fluids to escape. Furthermore, Appellants
did not plead and prove, nor was the jury asked to decide, whether Texcel’s use of
the surface estate was more than was “reasonably necessary” for its operation. In
Santana Oil Co., the El Paso Court of Appeals held that “it is necessary for the cattle
owner to plead and prove that the oil operator used more land than was reasonably
necessary to his operation and was negligent in some respect that proximately caused
the injury.” 855 S.W.2d at 890 (citing Warren Petroleum Corp., 271 S.W.2d at 413;
Weaver v. Reed, 303 S.W.2d 808, 809 (Tex. App.—Eastland 1957, no writ)); see
United Scaffolding, Inc. v. Levine, 537 S.W.3d 463, 481 (Tex. 2017) (the plaintiff
bears the burden to obtain affirmative answers to jury questions as to the necessary
elements of the plaintiff’s cause of action); Jang Won Cho v. Kun Sik Kim, 572
S.W.3d 783, 798 (Tex. App.—Houston [14th Dist.] 2019, no pet.) (same).
      In the absence of pleadings or jury findings that Texcel used more of the
surface to conduct its operations than was reasonably necessary, Appellants’
alternative theory of recovery fails.
      In summary, Appellants’ first issue challenges the submission of the jury
question asking if the cattle were licensees. Appellants premise this issue on their
contention that they established the invitee status of the cattle as a matter of law.
Because we conclude that the evidence establishes as a matter of law the opposite—
that the cattle were not invitees—and because there were no pleadings or findings
on Appellants’ alternative theory of liability, we overrule Appellant’s first issue.
      Premises Liability – Factual Sufficiency
      In their second issue, Appellants challenge the factual sufficiency of the
evidence supporting the jury’s answer to Question 1 wherein the jury found that the
                                          10
cattle were not licensees. They contend “even if the cattle were categorized as
licensees, the jury’s answer of “No” to Question 1 was against the great weight and
preponderance of the evidence.” In this same issue, Appellants also assert that
Texcel and Decker failed to use ordinary care to warn Foote about the danger of the
fence.
         To successfully challenge the factual sufficiency of the evidence to support
an adverse finding on an issue on which it bore the burden of proof at trial, the
appellant must demonstrate that the finding is against the great weight and
preponderance of the evidence. Dow Chem. Co. v. Francis, 46 S.W.3d 237, 242
(Tex. 2001) (per curiam); Pool v. Ford Motor Co., 715 S.W.2d 629, 635 (Tex. 1986).
We must consider and weigh all of the evidence and will set aside a verdict only if
it so contrary to the overwhelming weight of the evidence that it is clearly wrong
and unjust. Francis, 46 S.W.3d at 242; Cain v. Bain, 709 S.W.2d 175, 176 (Tex.
1986) (per curiam).
         The jury was asked in Question 1 whether the cattle were licensees on
Texcel’s premises. The question also instructed the jury that “[a] ‘licensee’ is on the
premises of another with the express or implied permission of the possessor but
without an express or implied invitation.” See Catholic Diocese of El Paso, 622
S.W.3d at 829 (citing Tex.-La. Power Co., 91 S.W.2d at 306). Appellants do not
specifically challenge the jury’s determination that the cattle were not licensees.
Instead, Appellants appear to be asserting that if the cattle were not invitees, then
they must have been licensees. As set out above, cattle that invade the area of oil
and gas operations, if anything, are trespassers.     The jury essentially determined
that the cattle were trespassers on Texcel’s property by answering “No” to
Question 1. There is abundant support in the evidence for this finding. For example,
Cypert, the party responsible for the cattle at the time of injury, testified that he was
aware that he and the cattle were not allowed into the fenced area. Thus, the jury’s
                                           11
finding that the cattle were not licensees was not against the great weight and
preponderance of the evidence.
      As to Appellants’ contention that Appellees failed to warn Appellants about
the potential danger of the fence, this matter was not the focus of Question 1.
Question 1 asked the jury to determine the status of the cattle from a premises
liability perspective. The jury essentially determined that the cattle were trespassers,
a finding that is supported by the evidence and is consistent with the law’s treatment
of cattle injured when they invade the area where oil and gas operations are
occurring. Moreover, a landowner has no duty to warn or protect trespassers from
obvious defects or conditions. Shumake, 199 S.W.3d at 288. Accordingly, we
overrule Appellants’ second issue.
      Negligent Undertaking
      In Appellants’ third issue, they assert that the trial court erred by denying their
requested jury instruction and jury question on negligent undertaking. Specifically,
Appellants contend that Texcel’s fence was inadequately built and maintained,
which resulted in harm to the cattle by allowing them to enter the operations area.
Appellants assert that this contention was an alternative theory of recovery to their
premises liability claim.
      The threshold inquiry in any negligence case is whether a duty exists, which
is a question of law to be determined by the court. Kroger Co. v. Elwood, 197
S.W.3d 793, 794 (Tex. 2006). “The critical inquiry concerning the duty element of
a negligent-undertaking theory is whether a defendant acted in a way that requires
the imposition of a duty where one otherwise would not exist.” Nall v. Plunkett, 404
S.W.3d 552, 555 (Tex. 2013).
      Appellants’ negligent undertaking theory is premised on the contention that
the act of placing a fence around the oil and gas operations area, as well as Appellees’
act of maintaining the fence, created a duty to maintain the fence in a particular
                                          12
manner. However, we held in McCarty v. White that an oil and gas operator has no
duty to fence off the area of his operations to keep livestock away. 314 S.W.2d 155,
157 (Tex. App.—Eastland 1958, no writ). We further held that the fact the operator
erected such a fence did not create an obligation to fence off the operations area. Id.;
see Young v. McGill, 473 S.W.2d 672, 673 (Tex. App.—El Paso 1971, no writ)
(citing McCarty for the proposition that an oil and gas operator “was under no duty
to fence the separator or the described area to keep the Plaintiff’s cows away, and
the fact that the [operator] had fenced the pit created no such obligation”). Further,
the fence itself did not harm the cattle. Thus, Appellants’ negligent undertaking
theory is contrary to our precedent. See McCarty, 314 S.W.2d at 157. Simply put,
the operator’s act of erecting or maintaining a fence around the area of his oil and
gas operations does not increase his obligation with respect to keeping livestock out
of the operations area. Id. Accordingly, we overrule Appellants’ third issue.
      Exclusion of Decker from the Trial Court’s Charge
      In Appellants’ fourth issue, they contend that it was harmful error for the trial
court to exclude Decker from the trial court’s charge. Appellants contend that,
although all acts taken by Texcel on the Hertel Lease were taken by and through
Decker, Decker nonetheless took independent acts that supported the submission of
a negligence question for Decker. However, Appellants did not plead, nor do they
assert now, that there was evidence that Decker acted outside the scope of his
employment or otherwise owed an independent duty to Appellants.
      Even though an employee can be individually liable for tortious acts
committed while in the scope of his employment, a plaintiff must show that the
employee had, and breached, an independent duty of care—separate from the one
owed by the employer. See Leitch v. Hornsby, 935 S.W.2d 114, 117 (Tex. 1996)
(“Thus, unless alter ego is established, corporate officers and agents are subject to
personal liability for their actions within the employment context only when they
                                          13
breach an independent duty of care.”). The evidence at trial showed that Decker was
on the lease as an employee, acted only in the scope of his employment, and did not
undertake to perform a service for the benefit of Appellants separate and apart from
his capacity as an employee or agent of Texcel. Because Appellants did not establish
that Decker owed a duty—separate and apart from Texcel, the trial court did not err
in excluding Decker from the charge. Accordingly, we overrule Appellants’ fourth
issue.
         Payment for Fence
         In Appellants’ fifth issue, they assert that the trial court erred in refusing to
submit a jury question regarding Texcel reimbursing Cypert for the replacement
fence. Appellants also contend that Texcel stipulated to a judgment for $2,500 as
payment for the fence. A stipulation is an agreement between parties that touches a
pending lawsuit and is not enforceable “unless it be in writing, signed and filed with
papers as part of the record, or unless it be made in open court and entered of record.”
TEX. R. CIV. P. 11; Caprock Inv. Corp. v. F.D.I.C., 17 S.W.3d 707, 713 (Tex. App.—
Eastland 2000, pet. denied). We determine the intention of the parties in a trial
stipulation from the language used in the agreement in light of the surrounding
circumstances. See Sitaram v. Aetna U.S. Healthcare of N. Tex., Inc., 152 S.W.3d
817, 824 (Tex. App.—Texarkana 2004, no pet). The statement that Cypert contends
is a stipulation is as follows:
                THE COURT: Before [Plaintiff’s attorney] responds, I have a
         question. What is your position on the question of your client apparently
         intending to construct a five-wire barbed wire fence around the tank
         battery area and the fact that Mr. Cypert did, in fact, do that and pay for
         it, and therefore, your client received a benefit -- and if I can’t recall the
         exact terms in law school, quantum meruit, or something like that --
               [DEFENSE COUNSEL]: Correct.
               THE COURT: -- that your client should reimburse Mr. Cypert?

                                              14
                [DEFENSE]: And Mr. Stapp said yesterday on the witness stand
         he was willing to do it because the fence is still out there and he
         intended to construct a fence around the equipment anyway to keep
         livestock out so that the livestock would not damage his equipment.
         Not to avoid injury to the livestock.
                 THE COURT: I understand that.
               [DEFENSE]: So enter a judgment against us in the amount of
         $2,500 and we won’t appeal.
                 THE COURT: Okay. I understand now.
Appellants’ attorney did not agree to the stipulation on the record, nor did he address
the stipulation in his reply argument that immediately followed the alleged
stipulation.
         Appellants contends that “in light of the stipulation, the trial court refused to
submit the Appellants’ damage question” regarding the replacement fence.
However, the trial court did submit a jury question about the cost of the barbed-wire
fence. Question 5 asked the jury to assess “[t]he reasonable value of the barbed wire
replacement fence which Keith Cypert had installed on the [Lease].” 3 Appellants
did not object to the submission of Question 5 about the value of the fence.
         In light of the surrounding circumstances, it appears from the record that the
trial court sought to clarify Texcel’s position about the fence during the charge
conference. The parties did not agree on the record to a stipulation, and the
submission of a jury question on the value of the replacement fence directly
contradicts Appellants’ contention on appeal. Thus, the record does not clearly
demonstrate by the surrounding circumstances that the parties agreed to stipulate to
damages for the replacement fence. Accordingly, we overrule Appellants’ fifth
issue.



         3
          The jury did not answer Question 5 because it was conditionally submitted.
                                                   15
      Jury Misconduct
      In Appellants’ sixth issue, they contend that the trial court erred in denying
their motion for a new trial due to their allegation of juror misconduct. We review
a trial court’s decision to grant or deny a new trial based on an allegation of juror
misconduct for an abuse of discretion. Primrose Operating Co. v. Jones, 102
S.W.3d 188, 193 (Tex. App.—Amarillo 2003, pet. denied). “To warrant a new trial
for jury misconduct, the movant must establish (1) that the misconduct occurred,
(2) it was material, and (3) probably caused injury.” In re Whataburger Restaurants
LP, 429 S.W.3d 597, 598–99 (Tex. 2014) (quoting Golden Eagle Archery v.
Jackson, 24 S.W.3d 362, 372 (Tex. 2000)); see TEX. R. CIV. P. 327.a.              The
complaining party has the burden to prove all three elements. In re Whataburger
Restaurants, 429 S.W.3d at 599. “Whether misconduct occurred and caused injury
is a question of fact.” Id.
      Appellants contend that Juror Wilde engaged in juror misconduct by not
disclosing during voir dire that her husband had been in a “physical altercation” with
Cypert. However, Appellants did not allege or prove by affidavit that Juror Wilde
knew Cypert or was aware of the altercation at all. Rule 327.a requires that a motion
for new trial must be supported by affidavit if it is based on jury misconduct on the
ground of an erroneous or incorrect answer during voir dire examination. TEX. R.
CIV. P. 327.a. Appellants alleged in their motion for new trial that obtaining an
affidavit from Juror Wilde would have been difficult because of “continuing
animosity.” However, they do not support their motion for new trial with an affidavit
from Cypert detailing the animosity between Juror Wilde’s husband and Cypert or
Juror Wilde’s knowledge of the altercation. Furthermore, no hearing was held on
the motion for new trial wherein Juror Wilde could have been called as a witness to
explain her responses during voir dire. See In re Zimmer, Inc., 451 S.W.3d 893,
901–02 (Tex. App.—Dallas 2014, orig. proceeding) (Noting that live testimony from
                                         16
either a juror or a nonjuror is necessary to prove misconduct); see also Golden Eagle,
24 S.W.3d at 372 (stating that a juror can testify about misconduct that occurred
during voir dire).
      During voir dire, Appellants’ counsel asked:
      Now, I want to go through some of the people involved. See if you got
      any close connection. Now, [Cypert] lives down here. I’m assuming a
      lot of people here know [Cypert]. Is there anybody that because of what
      you know of [Cypert] or you’ve known [Cypert], you think you
      couldn’t be fair, either good -- good or bad? Either way. You’re for
      him or against him? Anyone?
Counsel asked a follow-up question to the venire panel that generally inquired,
“Anyone else know [Cypert] . . . ?” In order for a false answer or nondisclosure
during voir dire examination to entitle a party to a new trial, the juror must have been
asked a specific and direct question. Soliz v. Saenz, 779 S.W.2d 929, 933 (Tex.
App.—Corpus Christi–Edinburg 1989, writ denied). Catch-all questions do not
meet the requirement of specificity. Id. (citing Texaco, Inc. v. Pennzoil, Co., 729
S.W.2d 768, 851 (Tex. App.—Houston [1st Dist.] 1987, writ ref’d n.r.e.)). Despite
the alleged altercation between Cypert and Juror Wilde’s husband, the venire panel
was not asked if they or a family member had ever had a fight or altercation with
Cypert. See Wooten v. S. Pac. Transp. Co., 928 S.W.2d 76, 79–80 (Tex. App.—
Houston [14th Dist.] 1995, no writ); McCormick v. Tex. Commerce Bank Nat’l
Ass’n, 751 S.W.2d 887, 892 (Tex. App.—Houston [14th Dist.] 1988, writ denied).
      However, even if we were to decide that Juror Wilde’s failure to disclose the
altercation was misconduct, Appellants have failed to discharge their burden to show
that they probably suffered injury. See In re Whataburger Restaurants, 429 S.W.3d
at 599 n.1 (“Since we find no evidence that [Juror’s] nondisclosure resulted in
probabl[e] injury, however, we need not decide whether the nondisclosure was
material.”); Redinger v. Living, Inc., 689 S.W.2d 415, 419 (Tex. 1985) (“There is

                                          17
no probable injury when ‘the evidence is such that . . . the jury would in all
probability have rendered the same verdict that was rendered[.]’”) (quoting
Fountain v. Ferguson, 441 S.W.2d 506, 508–09 (Tex. 1969)). Here, because we
have already determined as a matter of law that the cattle were not licensees, but
trespassers, Appellants cannot show that they probably suffered injury.
         Additionally, the jury’s verdict was unanimous. There is no evidence that
Juror Wilde’s alleged misconduct affected the outcome because even if another juror
had been selected in her place and voted the other way, the jury’s verdict would still
be eleven to one. See Hunter v. Ford Motor Co., 305 S.W.3d 202, 212–13 (Tex.
App.—Waco 2009, no pet.) (citing Redinger, 689 S.W.2d at 419; Sharpless v. Sim,
209 S.W.3d 825, 828 (Tex. App.—Dallas 2006, pet. denied); Williams v.
Viswanathan, 64 S.W.3d 624, 637 (Tex. App.—Amarillo 2001, no pet.)). Based on
the record before us, we cannot say that the trial court erred in denying Appellants’
motion for new trial by operation of law. Accordingly, we overrule Appellants’ sixth
issue.
                                     This Court’s Ruling
         We affirm the judgment of the trial court.




                                                JOHN M. BAILEY
                                                CHIEF JUSTICE


January 20, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                           18